ORDER

PER CURIAM.
Joseph Hill, Petitioner, appeals from the denial of his application to recover disability benefits from the City of Maplewood’s Policemen’s and Firemen’s Retirement Fund, claiming total and permanent disability from a duty-related injury. The Board of Trustees denied Petitioner’s claim, finding Petitioner’s injury was not sustained while performing his duties as a fireman. The Board’s decision was affirmed by the Circuit Court. We affirm.
We have reviewed the briefs and the record on appeal and find the decision is supported by competent and substantial evidence on the whole record. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm in accordance with Rule 84.16(b).